DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but one is not persuasive. 
Applicant’s argument that it cannot be presumed that Segawa’s heat treatment at 420-500˚C overlaps the claimed heat treatment at {T-1 + 0.88(T2 – T1)} is not persuasive. A person having ordinary skill in the art would see that the 430-500˚C according to Segawa has overlap with the {T-1 + 0.88(T2 – T1)} due to the examples presented in [0053] and [0075] of the instant specification which give values of the claimed equation of 480, 500, and 475.48˚C and there are further examples in Table 1 of suitable heat treatment temperatures of 480-495˚C which are within Segawa’s 430-500˚C.
Applicant’s arguments, see P. 8 Par. 4 - P. 9 Par. 5, filed 04/28/2021, with respect to the 103 rejection of Claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1-16 has been withdrawn. 
Applicant’s arguments, see P. 9 Par. 7, filed 04/28/2021, with respect to 35 U.S.C. 112(b) rejection of Claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C 112(b) of Claims 1-16 has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB JAMES GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736